SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 // Pre-Effective Amendment No. // Post-Effective Amendment No. 33 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 // Amendment No. 34 /X/ PC&J PERFORMANCE FUND - File Nos. 2-87490 and 811-3906 (Exact Name of Registrant as Specified in Charter) 300 Old Post Office, 120 West Third Street, Dayton, Ohio (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:937/223-0600 James M. Johnson, 300 Old Post Office,120 West Third Street, Dayton, Ohio45402 (Name and Address of Agent for Service) Copy to:JoAnn M. Strasser, Thompson Hine LLP, 312 Walnut St., 14th Floor, Cincinnati, Ohio 45202 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective: /X/ immediately upon filing pursuant to paragraph (b) /_/ on (date) pursuant to paragraph (b) /_/ 60 days after filing pursuant to paragraph (a)(1) /_/ on (date) pursuant to paragraph (a)(1) /_/ 75 days after filing pursuant to paragraph (a)(2) /_/ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: /_/ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.33 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.32 filedApril 29, 2011and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration statement under Rule 485(b) and has duly caused this Registration Statement to be signed on its behalf by the undersigned thereunto duly authorized, in the City of Dayton, and State of Ohio on this5th day of May, 2011. PC&J PERFORMANCE FUND By: /s/ JAMES M. JOHNSON, Attorney-In-Fact Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Capacity ) Kathleen A. Carlson* Treasurer, Trustee, ) Principal Financial ) and Accounting ) Officer ) *By: /s/ James M. Johnson, /s/ President, Secretary, ) Attorney-in-Fact James M. Johnson Trustee and Principal Executive Officer ) May 5, 2011 ) ) John W. Lohbeck* Trustee ) ) ) Laura B. Pannier* Trustee ) EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
